                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF KANSAS

CATERPILLAR FINANCIAL
SERVICES CORPORATION,

                 Plaintiff,

v.
                                                                       Case No. 19-2533-DDC-KGG
FEELY’S SERVICE, LLC, WILLIAM R.
FEELY, and WILLIAM W. FEELY,

                  Defendants.

_____________________________________

                                    MEMORANDUM AND ORDER

        This matter comes before the court on plaintiff Caterpillar Financial Services

Corporation’s Application for Entry of Default Judgment (Doc. 16). Plaintiff has asked the

Clerk of the Court to enter default judgment against defendants Feely’s Service, LLC, William

R. Feely, and William W. Feely. For reasons explained below, the court defers ruling on

plaintiff’s motion for 30 days from the date of this Order to allow plaintiff an opportunity to

supplement its motion.

        I.       Procedural Background

        On September 3, 2019, plaintiff filed this lawsuit against defendants, asserting the court

has diversity jurisdiction under 28 U.S.C. §1332(a) because all defendants are citizens of Kansas,

plaintiff is a citizen of Delaware and Tennessee, and the amount in controversy exceeds $75,000.

Doc. 1. Plaintiff personally served the Complaint on all defendants on September 7, 2019.

Docs. 5–7. On September 19, 2019, plaintiff filed an Amended Verified Complaint.1 Doc. 8.


1
        Plaintiff’s Amended Verified Complaint was filed in response to the court’s Show Cause Order. This
Show Cause Order explained that subject matter jurisdiction was not established property in the original Complaint.
See Doc. 4. The Amended Complaint fixes the jurisdictional defects but asserts the same substantive claims against
         When defendants failed to answer or otherwise defend within the applicable time period,

plaintiff filed an Application for Clerk’s Entry of Default against all defendants. Doc. 13. And,

on October 29, 2019, the Clerk of the Court entered default against all defendants under Federal

Rule of Civil Procedure 55(a). Doc. 15. To date, no defendant has responded to the Complaint,

the Amended Complaint, or otherwise appeared in the lawsuit.

         Plaintiff now seeks a default judgment against defendants on plaintiff’s breach of contract

and breach of guaranty claims. See Doc. 16; Doc. 8 at 5–10 (Am. Compl. ¶¶ 27–55 (Counts I–

IV)). Plaintiff asserts that defendants have failed to pay principal, interest, and other fees due

under a 2013 Loan Agreement, 2014 Loan Agreement, and related Guaranties (each defined

below). See Docs. 8 & 16. Plaintiff’s Application for Entry of Default Judgment seeks

judgment for the following amounts, which represent amounts owed to plaintiff through October

14, 2019:

                  a. For Counts I and III (Breach of 2013 Loan Agreement and related

                       Guaranties): $46,414.89, consisting of Principal in the amount of $27,463.19,

                       Interest in the amount of $13,782.40 plus per diem interest accruing at the rate

                       of $6.19 per day thereafter, Repair and Storage fees of $4,395.81, Late Fees in




defendants. Compare Doc. 1 with Doc. 8. And, the court determined that plaintiff now has pleaded facts sufficient
to allege diversity jurisdiction in the Amended Complaint. Doc. 10.

            Plaintiff reports the Amended Complaint was served on September 19, 2019 by first class mail, postage
prepaid to defendants. Doc. 8 at 11. Under Fed. R. Civ. P. 5(a)(1)(B), (b)(2)(C), a pleading filed after the original
complaint may be served by “mailing it to the person’s last known address—in which event service is complete
upon mailing.” Here, though defendants have never appeared, the mailed service under Rule 5 is permitted because
the Amended Complaint asserts the same claims against defendants as the original Complaint. See Fed. R. Civ. P.
5(a)(2) (explaining that if a party is in default for failing to appear, any pleading that asserts a new claim for relief
against such a party must be served under Rule 4); MacIntyre v. JP Morgan Chase, N.A., No. 13-cv-1647-WJM-
MEH, 2014 WL 128032, at *4 (D. Colo. Jan. 14, 2014) (explaining Rule 5(a)(2) ensures a party “is able to make an
informed decision not to answer a complaint without fearing additional exposure to liability for claims raised only in
subsequent complaints that are never served” and that “for purposes of Rule 5(a)(2), a party who has failed to appear
. . . is a party in default” (internal quotations and citations omitted)).

                                                           2
                   the amount of $652.74, and NSF/Stop Payment and Lien Cancellation Fees of

                   $120.75.

               b. For Counts II and IV (Breach of 2014 Loan Agreement and related

                   Guaranties): $146,457.73, consisting of Principal in the amount of

                   $115,364.06, Interest in the amount of $22,821.48 plus per diem interest

                   accruing at the rate of $19.21 per day thereafter, Repair and Storage fees of

                   $7,146.60, Late Fees in the amount of $745.59, Buyout Fees in the amount of

                   $275.00, and NSF Fees in the amount of $105.00.

               c. Attorneys’ fees and costs in the amount of $9,323.84.

Doc. 16 at 2–3. And, plaintiff has submitted an affidavit from one of its Special Accounts

Representatives testifying that the above amounts are owed by defendants to plaintiff. Doc. 16-

1.

       Plaintiff contends the Clerk of the Court may enter default judgment against defendants

under Federal Rule of Civil Procedure 55(b)(1) because plaintiff seeks a sum certain and has

provided an affidavit stating the amounts due. Doc. 16 at 3; see also Fed. R. Civ. P. 55(b)(1) (“If

the plaintiff’s claim is for a sum certain or a sum that can be made certain by computation, the

clerk—on the plaintiff’s request, with an affidavit showing the amount due—must enter

judgment for that amount and costs against a defendant who has been defaulted for not appearing

and who is neither a minor nor an incompetent person.”). On the current record, however, the

court cannot grant plaintiff the complete relief it seeks. For reasons explained below, the court

defers ruling on plaintiff’s motion because not all amounts plaintiff seeks are sums certain. If

plaintiff seeks a default judgment that includes attorneys’ fees and costs, plaintiff must

supplement the record so that the court may consider plaintiff’s motion as a motion for default



                                                 3
judgment that the court—and not the clerk—may enter under Federal Rule of Civil Procedure

55(b)(2).

       II.     Legal Standard

       Federal Rule of Civil Procedure 55 provides a two-step process for securing a default

judgment. First, Rule 55(a) allows the Clerk to enter default against a party who “has failed to

plead or otherwise defend” a lawsuit. Second, after the Clerk enters default, plaintiff may

request the Clerk to enter judgment for an amount that is “a sum certain or a sum that can be

made certain by computation.” Fed. R. Civ. P. 55(b)(1). But, when a plaintiff’s claim does not

seek a sum certain, plaintiff must apply to the court for a default judgment under Rule 55(b)(2).

And, when considering a motion for default judgment under Rule 55(b)(2), the court may hold a

hearing if “it needs to (A) conduct an accounting; (B) determine the amount of damages; (C)

establish the truth of any allegation by evidence; or (D) investigate any other matter.” Fed. R.

Civ. P. 55(b)(2).

       “Once the default is established, defendant has no further standing to contest the factual

allegations of plaintiff’s claim for relief.” Mathiason v. Aquinas Home Health Care, Inc., 187 F.

Supp. 3d 1269, 1274 (D. Kan. 2016) (citations and internal quotation marks omitted). So, on a

default judgment motion, the court accepts as true the well-pleaded factual allegations from

plaintiff’s complaint. Id. But, the court does not accept as true allegations about the amount of

damages. Id. Even after default, “‘it remains for the court to consider whether the unchallenged

facts constitute a legitimate cause of action, since a party in default does not admit mere

conclusions of law.’” Bixler v. Foster, 596 F.3d 751, 762 (10th Cir. 2010) (quoting 10A Charles

A. Wright et al., Federal Practice and Procedure § 2688, at 63 (3d ed. 1998)). And, when

requesting damages for a default judgment, “[p]laintiff must establish that the amount requested



                                                 4
is reasonable under the circumstances.” Mathiason, 187 F. Supp. 3d at 1275 (citing DeMarsh v.

Tornado Innovations, LP, No. 08-2588-JWL, 2009 WL 3720180, at *2 (D. Kan. Nov. 4, 2009)).

The court may award damages “‘only if the record adequately reflects the basis for [the] award

via a hearing or a demonstration by detailed affidavits establishing the necessary facts.’”

DeMarsh, 2009 WL 3720180, at *2 (quoting Adolph Coors Co. v. Movement Against Racism &

the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (further citations and internal quotation marks

omitted)). When deciding whether to enter a default judgment, the district court exercises broad

discretion. Mathiason, 187 F. Supp. 3d at 1274.

       III.    Analysis

       Defendants have failed to appear, plead, or otherwise defend this action. So, the Clerk

properly entered default. And, the court thus will accept as true all factual allegations in the

Amended Complaint. But, the court still is “obligated to determine whether the facts establish a

basis for entry of judgment and whether the damages claimed are supported by the record.”

Bennett v. Luigi’s Italian Rest., No. 6:18-cv-01295, 2019 WL 2501485, at *1 (D. Kan. June 17,

2019). The court considers, below, whether plaintiff has provided the requisite basis for entering

judgment and whether the damages claimed are supported by the record.

       The Amended Complaint asserts breach of contract and breach of guaranty claims. See

Doc. 8 at 5–10 (Am. Compl. ¶¶ 27–55 (Counts I–IV)). Plaintiff asserts that defendants failed to

make monthly payments due under two loan agreements entered into by Feely’s Service, LLC in

connection with equipment purchases, and guaranteed by William R. Feely and William W.

Feely. Doc. 8 at 4–5. Plaintiff has attached the loan agreements and guaranties to the Amended

Complaint. Docs. 8-1–8-5. Under the loan agreements, Feely’s Service, LLC granted plaintiff a

security interest in the equipment purchased and, when Feely’s Service, LLC defaulted on the



                                                  5
loans, plaintiff exercised its right to repossess the equipment and sell it. Doc. 8 at 5 (Am.

Compl. ¶ 22); Doc. 18-1 at 2; Doc. 18-4 at 1, 5. But, the sale did not cover all amounts owed to

plaintiff. So, plaintiff has filed this suit seeking to recover the deficiencies which, plaintiff

asserts, include principal, interest, repair and storage fees, late fees, non-sufficient funds fees,

stop payment fees, lien cancellation fees, and buyout fees. Doc. 8 at 5 (Am. Compl. ¶ 23).

Plaintiff also seeks to recover attorneys’ fees incurred to enforce the Loan Documents (defined

below). Doc. 8 at 5 (Am. Compl. ¶ 24).

        Plaintiff contends the court should award the principal, interest, and various fees as

damages because “the terms of the Loan Agreements . . . provide that [Feely’s Service LLC]

promised to pay [plaintiff] for all costs that it incurs in collecting the sums due under the Loan

Agreement[s].” Id. at 4. And, the guarantors—William R. Feely and William W. Feely—

guaranteed all obligations owed by Feely’s Service, LLC to plaintiff. Id. at 5. Plaintiff alleges

that defendants have failed to pay plaintiff the remaining amounts owed under the Loan

Documents following the equipment sales. Id. at 4–5. And, it has provided an affidavit from

plaintiff’s employee testifying to the amounts due. Doc. 16-1.

        The court reviewed the Amended Complaint and the attached Loan Documents, the terms

of which are summarized below. The unchallenged failures to pay the deficiencies remaining

after the equipment sales constitute legitimate breach of contract and beach of guaranty causes of

action. Thus, the court considers whether the damages claimed by plaintiff are adequately

supported by the record. Because plaintiff’s Amended Complaint asserts that the Loan

Documents entitle plaintiff to the damages sought, the court has reviewed those documents to

determine if they provide an adequate basis for the requested damage award. While plaintiff’s

requests for principal, interest, and certain fees may constitute sums certain supported by



                                                   6
affidavit under the terms of the Loan Documents, the request for attorneys’ fees and costs does

not. And, the court concludes the current record does not adequately support plaintiff’s claimed

damages for attorneys’ fees and costs.

                                   The Terms of the Loan Documents

        The 2013 Loan Agreement

        In October 2013, Feely’s Service, LLC entered into a loan agreement governing the

purchase of equipment (the “2013 Loan Agreement”). Doc. 8-1. Under the 2013 Loan

Agreement, Feely’s Service, LLC agreed to pay plaintiff the purchase price for the equipment in

installments with implicit interest, plus a late payment charge for any late payments. Id. at 1;

Doc. 8-3. Feely’s Service, LLC granted plaintiff a security interest in the equipment to secure

payment and performance under the 2013 Loan Agreement. Doc. 8-1 at 2. Events of default

include, among others, failing to make a payment when due and defaulting under any other

agreement between Feely’s Service, LLC or any guarantor of the 2013 Loan Agreement and

plaintiff. Id. at 2.

        When an event of default occurs, plaintiff is entitled to all rights and remedies provided

by the 2013 Loan Agreement, as well as those provided to a secured party under the Uniform

Commercial Code. Doc. 8-1 at 2. These remedies include the right to “recover additional

damages and expenses suffered by [plaintiff] due to the Event of Default” and plaintiff’s right to

enforce its security interest. Id. Feely’s Service, LLC also specifically agreed to “pay all

charges, costs, expenses and reasonable attorney’s fees incurred by [plaintiff] in enforcing” the

2013 Loan Agreement. Id. at 3 (emphasis added). And, Feely’s Service, LLC agreed to be liable

for any deficiency. Id.; see also Tenn. Code Ann. § 47-9-615(d)(2)2 (providing that the obligor



2
        The parties agreed that Tennessee law governs their agreement. Doc. 8-1 at 3.

                                                       7
remains liable for any deficiency if “the security interest under which a disposition is made

secures payment or performance of an obligation”).

       The 2013 Guaranties

       William R. Feely and William W. Feely each agreed to a Guaranty for the 2013 Loan

Agreement. In it, they primarily, jointly, severally and unconditionally guaranteed Feely’s

Service, LLC’s “present and future obligations” to plaintiff. Doc. 18-2 at 1, 3 (the “2013

Guaranties”). Under the 2013 Guaranties, both individuals agreed to pay plaintiff on demand

“all sums due and to become due to [plaintiff] from [Feely’s Service, LLC] and all losses, costs,

attorneys’ fees or expenses . . . suffered . . . by reason of” Feely’s Service, LLC’s default under

any agreements with plaintiff. Id. They also agreed to be liable for any deficiency after a sale.

Id.

       The 2014 Loan Agreement

       In November 2014, Feely’s Service, LLC entered into another loan agreement with

plaintiff in connection with the purchase of additional equipment (the “2014 Loan Agreement”

and together with the 2013 Loan Agreement, the “Loan Agreements”). Doc. 18-4. Feely’s

Service, LLC agreed to pay plaintiff the purchase price for the equipment in installments with

precomputed interest, and a late payment charge for any late payments. Doc. 8-4 at 1, 3. If the

amount financed was paid in full during the first two years of the contract, Feely’s Service, LLC

was obligated to pay a pre-payment premium. Id. at 3. And, in the event of a returned check,

Feely’s Service, LLC agreed it would be liable for a returned check fee. Id. at 1. Feely’s

Service, LLC granted a security interest in the equipment to secure the obligations. Id. at 1.

Events of default under this agreement again include any failure to make a payment when due




                                                  8
and a cross-default provision to any other agreement between Feely’s Service, LLC or any

guarantor of the 2014 Loan Agreement and plaintiff. Doc. 8-4 at 1.

       The remedies provisions in the 2014 Loan Agreement differ, at least somewhat, from the

2013 Loan Agreement. Like the earlier loan agreement, plaintiff is entitled to all rights and

remedies provided by the 2014 Loan Agreement and the Uniform Commercial Code. Doc. 8-4

at 2. Unlike the 2013 Loan Agreement, the 2014 Loan Agreement does not state explicitly that

Feely’s Service, LLC agrees to pay all enforcement costs, including attorneys’ fees. However,

the 2014 Loan Agreement does provide that plaintiff has the right to apply the proceeds from a

sale first to cover costs and expenses incurred enforcing the agreement and selling the

equipment, and next, to pay late fees and other charges and interest due, then to pay principal,

and finally to pay other amounts owed. Id. at 2. And, Feely’s Service, LLC agreed to be liable

for any deficiency. Id.

       The Loan Agreements were cross-collateralized and cross-defaulted. Doc. 18-4 at 5–6.

       The 2014 Guaranty

       William W. Feely executed a Guaranty for this 2014 Loan Agreement with similar terms

as his earlier guarantee (the “2014 Guaranty” and together with the 2013 Guaranties, the

“Guaranties”; the Guaranties together with the Loan Agreements, collectively, the “Loan

Documents”). Doc. 18-5.

                                      The Attorneys’ Fees Claimed

       Plaintiff requests “attorney’s fees and costs in the amount of $9,323.84.” Doc. 16 at 4.

The affidavit of plaintiff’s Special Accounts Representative repeats that the above amount is

owed for attorneys’ fees and costs. Doc. 16-1 at 1–2. But, plaintiff provided no additional

information to support the request for these fees and costs.



                                                 9
       The 2013 Loan Agreement explicitly provides that Feely’s Service, LLC agrees to pay all

reasonable attorneys’ fees incurred by plaintiff in enforcing the 2013 Loan Agreement. Doc. 18-

1 at 3. Guarantors, in the Guaranties, also explicitly agreed to pay all attorneys’ fees or expenses

sustained by plaintiff because of a default. Doc. 8-2 at 1, 3; Doc. 8-5 at 1. But, the court has not

located—and plaintiff does not identify—any provision in the 2014 Loan Agreement explicitly

permitting recovery of attorneys’ fees from Feely’s Service, LLC after a breach of that

agreement. See Simplex, Inc. v. Glob. Source One Int’l, Inc., No. 12-3101, 2013 WL 5348566, at

*1 (C.D. Ill. Sept. 23, 2013) (noting that, under Illinois law, it is unclear whether collection costs

include attorneys’ fees and declining to apportion fees to a defendant where the contract

provided for collection costs but did not explicitly provide for attorneys’ fees).

       Also, plaintiff’s request for attorneys’ fees and costs is not a sum certain because it

requires a judicial determination of the reasonableness of those fees and costs. See United States

v. Hardage, 985 F.2d 1427, 1438 (10th Cir. 1993) (“An award of attorneys’ fees is not a sum

certain where the reasonableness of those fees is still to be determined by the trial court.”). So,

plaintiff must move for a default judgment under Federal Rule of Civil Procedure 55(b)(2),

instead of Rule 55(b)(1). And, on the current record, the court cannot determine the

reasonableness of plaintiff’s requested attorneys’ fees and costs. For instance, plaintiff has

provided no billing records for the court to determine the reasonableness of the requested

amounts—i.e., number of hours spent, hourly rate, and description of task. See First Home Bank

v. USA Pro Roofing and Constr., LLC, No. 18-cv-00965-MSK-STV, 2018 WL 6990394, at *4–6

(D. Colo. Oct. 19, 2018) (explaining the provisions of the defaulted note entitled plaintiff to

attorneys’ fees and the plaintiff should provide detailed time records, then the court will

determine the reasonableness of such fees by determining a reasonable number of hours



                                                  10
expended and multiplying by a reasonable hourly rate); see also Hunt v. Inter-Globe Energy,

Inc., 770 F.2d 145, 148 (10th Cir. 1985) (explaining normally “attorney’s fees may not be

awarded without a hearing to determine the amount”); Travelers Cas. & Surety Co. of Am. v.

Dubbin, No. 19-516 MV/GJF, 2019 WL 5328874, at *3 & n.4 (D.N.M. Sept. 17, 2019)

(explaining that a request for reasonable attorneys’ fees is not a request for a sum certain, but the

clerk could enter judgment for a sum certain, including attorneys’ fees, where the contract did

not contain a reasonableness limitation and plaintiff provided an affidavit “itemizing and

attesting to each sum demanded,” “documentation regarding the bonds paid before and after the

filing of the complaint, [and] invoices for professional services and attorney’s fees,” from which

the court was able to determine that the reimbursement request was not unreasonable or

inequitable); Ross v. Jenkins, 325 F. Supp. 3d 1141, 1178–83 (D. Kan. 2018) (determining the

reasonableness of attorneys’ fees by considering the number of hours reasonably expended

multiplied by a reasonable hourly rate and taking into account the attorney’s experience level,

reputation, and ability).

       The court thus directs plaintiff—if it desires the court to award attorneys’ fees and

costs—to supplement the record with billing records to allow the court to determine the

reasonableness of the attorneys’ fees and costs. To the extent plaintiff seeks damages from

Feely’s Service, LLC that include attorneys’ fees arising from the breach of the 2014 Loan

Agreement, plaintiff also must explain the basis allowing recovery of such attorneys’ fees under

the 2014 Loan Agreement or Tennessee law.

       IV.     Conclusion

       In conclusion, while the court accepts as true the allegations of plaintiff’s Amended

Complaint and concludes they provide an adequate basis for entry of judgment against



                                                 11
defendants, the court declines to enter the default judgment plaintiff has requested at this time.

Plaintiff has not yet provided evidentiary support for the attorneys’ fees and costs damages it

claims. These damages are not a sum certain because they include a requested award of

reasonable attorneys’ fees that requires the court’s consideration. And, the basis to recover

attorneys’ fees from Feely’s Service, LLC under the 2014 Loan Agreement or Tennessee

Uniform Commercial Code is unclear. Plaintiff must supplement the record, providing the court

with evidentiary support to determine the reasonableness of such fees.

       For these reasons, on the current record, the court cannot enter the requested default

judgment against defendants. The court directs plaintiff—if it desires to maintain its request for

attorneys’ fees and costs as part of the damages—to supplement the record with sufficient

evidentiary proof supporting the amount of damages claimed within 30 days of the date of this

Order. The court then will determine under Rule 55(b)(2) if the supplemented record supports

the reasonableness of any attorneys’ fees and costs claimed as damages.

       IT IS THEREFORE ORDERED BY THE COURT THAT the court defers ruling on

plaintiff’s Application for Entry of Default Judgment (Doc. 16). If plaintiff wishes for the court

to enter default judgment in an amount that includes attorneys’ fees and costs, the court directs

plaintiff within 30 days from the date of this Order to supplement the record so that the court

may consider plaintiff’s motion as a motion for default judgment under Federal Rule of Civil

Procedure 55(b)(2).

       IT IS SO ORDERED.

       Dated this 6th day of February, 2020, at Kansas City, Kansas.

                                                              s/ Daniel D. Crabtree
                                                              Daniel D. Crabtree
                                                              United States District Judge



                                                 12
